DETAILED ACTION
1.	This office action is in response to communication filed on 11/22/2021. Claims 1, 3, 8, 9, 10, 12 and 16 -18 have been amended. Claims 1-18 are pending on this application. 

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2, 6-11, 14, 16, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Monro Pub. No. 2007/0290899.
Regarding claim 1. Fig. 2 of Monro discloses a data compression method (200, paragraph 0013), comprising: obtaining a plurality of values (1-8)  of a parameter (1-8) and respective occurrence probabilities (paragraph 0012)  of the plurality of values (1-8); comparing (paragraph 0034) the respective occurrence probabilities with a predetermined threshold (paragraph 0027) , to divide the plurality of values into a first set of values (5-8) with the respective occurrence probabilities less than the predetermined threshold (Claim 1 of Monro) and a second set of values (1-4) with the respective ;  wherein the encoding (200) the second set of values (Symbol 1-4 values)  and the preprocessed first set of values (fix length processing of Symbol values 5-8)  comprises performing variable length encoding on the second set of values (1-4) encoding (Variable length coding of Code word of 1-4).
Regarding claim 2.The data compression method according to claim 1, Fig. 2 further discloses wherein: the preprocessing (fixed length processing )  the first set of values (5-8) comprises obtaining respective original encoded codewords (fixed Codeword of 5-8)  of the first set of values (5-8) .  
Regarding claim 6. The data compression method according to claim 1, Fig. 2 further discloses  wherein the preprocessing (fixed codeword of 5-8)  the first set of values (5--8) comprises: setting the respective occurrence probabilities (paragraph 0027 ) of the first set of values (5-8), so that: a sum (sum of Av bits from 5-8 of Tale 1 in paragraph 0034)  of the respective occurrence probabilities (see Table 1 in paragraph 0034) of the first set of values (5-8) is no greater than a second minimum value (3/8 Table 1 in paragraph 0034 ) in in the second set of values (1-4), and the first set of values (1-4) can form a balanced binary tree (Fig. 2).  
Regarding Claim 7, The data compression method according to claim 6, wherein: calculating an average value (paragraph 0034-0035) of the respective occurrence probabilities (Av bitrs : 6/32, 6/64, 6/128, 6,256 of Table 1 in paragraph 0034) of the first set of values (5-8), and setting the respective occurrence probabilities (Av Bits Huff: 5/32, 6/64, 7/128, 7/256 of Table 1 in paragraph 0034) of the first set of values (5-8) as equal to each other (equal of 6/64 of Symbol 6 for Av bits and AV bits Huff (5/32 Av bits Huff  is less than 6/32 of Av bits of symbol 5 of Table 1 in paragraph 0034) and less than (5/32 Av 
Regarding claim 8. The data compression method according to claim 6, Fig. 2 further discloses wherein the encoding (Codeword) the second set of values (1-4) and the preprocessed first set of values (5-8) further comprises: performing variable length encoding (Variable length of Huff Code of Table 1 in paragraph 0034) on the preprocessed first set of values (5-8) together (together of 1-4 and 5-8 Codeword in Table 1).
Regarding claim 9. The data compression method according to claim 1, Fig. 2 wherein the variable length encoding (Variable length coding) Shannon encoding, Feno encoding or Huffman encoding (paragraph 0024).  
Regarding claim 10. Fig. 2 of  Monro discloses a data compression device (200), comprising: an obtaining unit (Symbol/Codeword), a 4comparing unit (Table 1; in paragraph 0034), a preprocessing unit (fix length Codeword of 5-8)  and an encoding unit (variable length Codeword of 1-4), wherein the obtaining unit (Symbol/Codeword) connected with the comparing unit (Table 1; in paragraph 0034) , the comparing unit (Table 1; in paragraph 0034)  is connected with the preprocessing unit (fix length Codeword of 5-8)  and the encoding unit (variable length Codeword of 1-4), and the preprocessing unit  (fix length Codeword of 5-8)  ) is connected with the encoding unit ((variable length Codeword of 1-4), wherein: the obtaining unit (Symbol/Codeword)  is configured to obtain a plurality of values of a parameter (1-8 parameter) and respective occurrence probabilities (paragraph 0012)  of the plurality of values (1-8); the comparing unit (Table 1; in paragraph 0034) is configured to compare the respective occurrence probabilities  (paragraph 0012) obtained by the obtaining unit (Symbol/Codeword)  with a predetermined threshold (paragraph 0027), and divide the plurality of values (1-8) obtained from the obtaining unit (Symbol/Codeword)  into a first set of values (5-8) with the respective occurrence probabilities less than the predetermined threshold (Claim 19 of Monro) , and a second set of values  (1-
Regarding claim 11.The data compression device according to claim 10, Fig. 2 further discloses wherein: the preprocessing (Fix length coding) comprises obtaining respective original encoded codewords (fixed length codeword of 5-8) of the first set of values (5-8).  
Regarding claim 14. The data compression device according to claim 10, Fig. 2 further discloses  wherein: the preprocessing (fix length coding ) the first set of values (5-8)  by the preprocessing unit (fix length coding) comprises: setting the respective occurrence probabilities (paragraph 0034 ) of the first set of values (5-8), so that: a sum  (sum of Av bits from 5-8 of Tale 1 in paragraph 0034); of the respective occurrence probabilities (paragraph 0012) of the first set of values (5-8) is no greater than a second minimum value  (3/8; Table 1 in paragraph 0034) in in the second set of values (1-4), and the first set of values (5-8) can form a balanced binary tree (see balance tree of 200).
Regarding Claim 15.  The data compression device according to claim 14, fig. 2 further discloses  wherein the preprocessing unit (symbol/Codeword)  is further configured to: calculate an average value (paragraph 0034-0035) of the respective occurrence probabilities (Av bits : 6/32, 6/64, 6/128, 6,256 of Table 1 in paragraph 0034)  of the first set of values (5-8), and set the respective occurrence probabilities (Av Bits Huff: 5/32, 6/64, 7/128, 7/256 of Table 1 in paragraph 0034)  of the first set of values (5-8) as equal to each other (equal of 6/64 of Symbol 6 for Av bits and AV bits Huff (5/32 Av bits 
Regarding claim 16. The data compression device according to claim 14, Fig. 2 further discloses wherein the encoding unit (Variable length coding) is configured to: perform variable length encodingHuman coding (paragraph 0024)   on the second set of values (1-4) and the preprocessed (fix length coding) first set of values (5-8) together (Hybrid Variable/fix length coding).  
Regarding claim 17. The data compression device according to claim 10, Fig. 2 further discloses wherein the variable length encoding (Variable length coding) is Shannon encoding, Feno encoding or Huffman encoding (paragraph 0024).  
Regarding claim 18. Fig. 2 of Goling further discloses a computer-readable storage medium, having a computer instruction stored therein (paragraph 0040), wherein, when executed by a processor (0040), the computer instruction implements the data compression method (Fig. 2) according to claim 1 (Fig. 2 as applied to claim 1 above).


Allowable Subject Matter
5.	Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art do not teach: wherein the encoding the second set of values and the preprocessed first set of values comprises: padding with one of 0 and 1 the end of the shortest encoded codeword from the encoded codewords obtained by the variable length encoding to obtain a padded codeword of a value corresponding to the shortest encoded codeword, and padding with the other of 0 and 1 the end of the shortest encoded codeword from the encoded codewords obtained by the variable 

6.	Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art do not teach: wherein: padding with one of 0 and 1 the end of the shortest encoded codeword from the encoded codewords obtained by the variable length encoding to obtain a padded codeword of a value corresponding to the shortest encoded codeword, padding with the other of 0 and 1 the end of the shortest encoded codeword from the encoded codewords obtained by the variable length encoding to obtain a prefix, and combining 5the prefix with the obtained respective original encoded codewords of the first set of values to obtain respective combined codewords of the first set of values. 
 
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Contact Information

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

01/13/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845